Citation Nr: 0941694	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-32 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder and, if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from September 30, 
1997, to January 7, 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

By way of background, the Board notes that service connection 
for an acquired psychiatric disorder, characterized as 
schizophrenia, undifferentiated type, was denied in rating 
decisions issued in April 1999 and August 2000.  As will be 
discussed herein, the Veteran did not timely appeal such 
decisions and, therefore, they are final.  In June 2004, the 
Veteran entered a claim of entitlement to service connection 
for an acquired psychiatric disorder, characterized as 
bipolar disorder with psychotic features.  The October 2004 
rating decision on appeal denied service connection for 
bipolar disorder with psychotic features on the merits 
without finding that new and material evidence had been 
received.  The Board is required to consider the issue of 
finality prior to any consideration on the merits, see 
38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see also Barnett v. 
Brown, 8 Vet. App. 1 (1995), and as such, the issue has been 
characterized as shown on the first page of this decision.  
Insofar as the Board's determination as to finality is 
favorable to the Veteran, and given that this approach will 
allow for full development on remand of what psychiatric 
condition, however designated, is related to service, if any, 
the Veteran is not prejudiced by the Board's actions herein.  
See Barnett, supra at 4; Bernard v. Brown, 4 Vet. App. 384, 
390-92 (1993); see also Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (per curiam).  

In connection with this appeal, the Veteran testified at a 
personal hearing before a Decision Review Officer (DRO) in 
December 2005 and he and his spouse testified at a personal 
hearing before the undersigned Acting Veterans Law Judge in 
August 2007; transcripts of both hearings are associated with 
the claims file.  

The Board notes that, at the time of the Veteran's Board 
hearing, he submitted records from the Peace River Center, a 
written statement from his spouse, and a letter from the 
Social Security Administration (SSA).  In written statements 
received in connection with such documents, the Veteran 
waived agency of original jurisdiction (AOJ) consideration of 
the evidence.  See 38 C.F.R. § 20.1304 (2007).  Therefore, 
the Board may properly consider the newly received evidence.

The merits of the issue of entitlement to service connection 
for an acquired psychiatric disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  In final decisions issued in April 1999 and August 2000, 
the RO denied entitlement to service connection for an 
acquired psychiatric disorder, characterized as 
schizophrenia, undifferentiated type.

2.  Evidence added to the record since the final RO denials 
is neither cumulative nor redundant of the evidence of record 
at the time of the decisions and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for an acquired psychiatric disorder. 


CONCLUSION OF LAW

New and material evidence has been received to reopen a final 
and previously denied claim for service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)).

The Board's decision to reopen the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder is completely favorable and, in that regard, no 
further action is required to comply with the VCAA duty to 
notify and implementing regulations.  Consideration of the 
merits of the Veteran's claim is deferred, however, pending 
additional development consistent with the VCAA duty to 
assist.  

Both at his DRO and Board hearings and in other documents of 
record, the Veteran contends that, while in service, his 
drill sergeant forced him to do exercises in spite of the 
fact that he had asthma that prevented him from performing 
such activities.  The Veteran states that he reported the 
drill sergeant, who was suspended and transferred, and tried 
to commit suicide that night.  As such, he was hospitalized 
in the psychiatric ward.  The Veteran alleges that his 
current acquired psychiatric disorder, which has been 
variously diagnosed, is a result of this in-service incident 
and subsequent hospitalization.  Therefore, he claims that 
service connection is warranted for such disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including psychosis, to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Under 38 C.F.R. § 3.384, the term "psychosis" is 
defined so as to include brief psychotic disorder, delusional 
disorder, psychotic disorder due to general medical 
condition, psychotic disorder not otherwise specified, 
schizoaffective disorder, schizophrenia, schizophreniform 
disorder, shared psychotic disorder, and substance-induced 
psychotic disorder.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

As noted previously, a rating decision issued in April 1999 
denied entitlement to service connection for an acquired 
psychiatric disorder, characterized as schizophrenia, 
undifferentiated type.  The evidence of record at the time of 
such decision consisted of the Veteran's service treatment 
and personnel records and May 1998 and July 1998 VA 
examination reports.  The RO noted that the Veteran's service 
treatment records reflected that he had been admitted to the 
Wilford Hall Medical Center inpatient psychiatry unit in 
December 1997; however, such records do not show a diagnosis 
or the reason for the Veteran's hospitalization.  At the time 
of discharge, it was observed that the Veteran was stable and 
not a threat to himself or others.  

At a May 1998 VA mental disorders examination, it was noted 
that the Veteran's grandfather did most of the speaking and 
interpreting for the Veteran.  Following a patient interview 
(via the Veteran's grandfather) and mental status 
examination, which revealed psychotic symptoms of auditory 
hallucinations and paranoid delusions, the Veteran was 
diagnosed with undifferentiated schizophrenia.  The examiner 
noted that, per the Veteran's report, he had no psychiatric 
symptoms prior to entering the military, and such symptoms 
seemed to stem from a disagreement that the Veteran had with 
an officer while in basic training.  

At a July 1998 VA mental disorders examination, following an 
interview with the Veteran without the presence of his 
grandfather, and a review of the claims file, the examiner 
opined that the Veteran's behavior was completely voluntary 
and, when compared to his behavior described elsewhere, it 
was a definite contradiction.  The examiner concluded that, 
due to the Veteran's behavior and attitude, he could not be 
examined properly and, therefore, no diagnosis could be made. 

Based on the preceding evidence, the RO found that the May 
1998 examination report was inadequate for VA purposes, as it 
was not possible to determine how much of the information the 
examiner used to base his decision came from the Veteran and 
how much came from a third party, namely the Veteran's 
grandfather.  The July 1998 VA examination rendered no 
diagnoses due to lack of cooperation by the Veteran.  

Based on the preceding evidence, the RO concluded that, 
although there was a record of in-service psychiatric 
treatment, no diagnosis was given at such time.  Therefore, 
the RO denied service connection because there was no 
permanent residual or chronic disability subject to service 
connection shown by service treatment records or demonstrated 
by evidence following service.  

In April 1999, the Veteran was notified of the decision and 
his appellate rights.  In June 1999, he entered a notice of 
disagreement as to the denial of service connection for 
schizophrenia.  In August 2000, the RO issued a statement of 
the case, as well as another rating decision, continuing the 
denial of service connection for an acquired psychiatric 
disorder, characterized as schizophrenia, undifferentiated 
type.  The Board notes that additional evidence was 
considered by the RO in August 2000, to include an October 
1999 VA mental disorders examination, VA treatment records, 
and private treatment records.  

Specifically, records from First Hospital Panamericano show 
that the Veteran was admitted because he was feeling sad, 
depressed, anxious, angry with difficulties managing his 
anger and rage, and was having frequent bouts of anger.  On 
discharge, the Veteran was alert, oriented times three, and 
denied suicidal or homicidal ideations.  The diagnosis was 
major mood disorder, depressed.

Records from the Florida Hospital Celebration reflect that 
the Veteran was seen for his asthma in August 1999.  At such 
time, the Veteran reported that he was discharged from the 
Army due to his asthma and depression.  Upon a review of 
systems, it was noted that, according to the Veteran, he was 
depressed once when he was in the Army, but such had 
resolved.  He denied any psychiatric condition other than the 
depression that had resolved after he left the Army.

The October 1999 VA examination report reveals that the 
Veteran's claims file was reviewed, the Veteran and his 
grandfather were interviewed, and a mental status examination 
was conducted.  The examiner stated that the entire nature of 
the presentation of the mental disorder, as well as the 
constellation of symptoms, was highly suspicious for 
malingering.  The examiner opined that the Veteran's behavior 
was voluntary and his claimed symptoms were incongruent with 
his presentation.  As such, the examiner diagnosed probable 
malingering. 

A January 2000 VA treatment record shows that the Veteran 
sought treatment because he had become more aggressive.  The 
assessment was rule out major depression.  

Following the receipt of the additional evidence, the August 
2000 statement of the case and rating decision continued the 
denial of service connection for an acquired psychiatric 
disorder on the basis that there was no permanent residual or 
chronic disability subject to service connection shown by 
service treatment records or demonstrated by evidence 
following service.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a).  

After the issuance of the August 2000 statement of the case 
and rating decision, no timely substantive appeal was 
received.  The Board also notes that the Veteran did not 
enter a notice of disagreement as to the August 2000 rating 
decision.  In fact, the next communication from the Veteran 
regarding his claim for service connection for an acquired 
psychiatric disorder was received in June 2004 (the Board 
notes that the Veteran submitted documents pertaining to 
unrelated claims in the interim).  As the Veteran did not 
timely appeal the April 1999 and August 2000 rating 
decisions, such are final.  38 U.S.C.A. § 7105(c) (West 1991) 
[(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998, 
2000) [(2009)].

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
Veteran filed his application to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder in June 2004, the definition of new and material 
evidence effective August 29, 2001, found at 38 C.F.R. § 
3.156(a), applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final RO decisions, VA treatment records, private 
treatment records, a letter from SSA, and statements from the 
Veteran and his spouse have been received.  VA treatment 
records dated in August 2002 show a past medical history of 
depression and undifferentiated schizophrenia.  Private 
treatment records dated from July 2003 to October 2003 from 
Dr. Johnson show an impression of anxiety, depression, and 
history of major mental illness starting in 1997.  Such also 
note a history of depression with suicidal thoughts, 
insomnia, hearing voices, and occasional possible paranoia.  
In March 2004 and April 2005, VA treatment records reflect 
that the Veteran was hospitalized with a diagnosis of bipolar 
I disorder, mixed, with psychotic features.  Additionally, 
the Veteran reported a history of a diagnosis of bipolar 
disorder when he was in the Army.  Records from Lakeside 
Alternatives show that the Veteran was admitted in July 2004 
with a diagnosis of bipolar disorder, most recent episode 
mixed, with psychotic features.  Records from the Peace River 
Center show that the Veteran was treated in July 2007 for 
bipolar disorder, not otherwise specified, and post-traumatic 
stress disorder.

The Veteran's spouse, in a written statement and at the 
August 2007 Board hearing, indicated that the Veteran had 
anxiety, anger, and depression.  The Veteran also testified 
at both of his hearings that, as a result of his experience 
with his drill sergeant, he tried to kill himself during his 
military service.  He further stated that he had been treated 
for a psychiatric illness from his discharge to the present 
time.  

Based on the foregoing, the Board concludes that the evidence 
received since the prior final denial is new in that it was 
not previously of record.  It is material because it is not 
cumulative and redundant of the evidence of record at the 
time of the prior denial.  The Board notes that the Veteran's 
claim was previously denied because there was no permanent 
residual or chronic disability subject to service connection 
shown by service treatment records or demonstrated by 
evidence following service.  Specifically, the Veteran's 
claim was denied, in part, because there was no current 
diagnosis of a chronic, acquired psychiatric disorder.  The 
new evidence includes various diagnoses of an acquired 
psychiatric disorder, to include bipolar disorder, which the 
Board notes was diagnosed by numerous physicians over the 
course of a number of years.  The Board finds that the new 
evidence tends to prove a previously unestablished fact 
necessary to substantiate the underlying claim of service 
connection for an acquired psychiatric disorder, namely a 
current diagnosis.  Consequently, the newly received evidence 
raises a reasonable possibility of substantiating the 
Veteran's claim.  Accordingly, the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  



ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder is granted.


REMAND

The Board finds that the merits of the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder must be remanded in order to undertake and complete 
proper development in accordance with the VCAA.  

The Board finds that a remand is necessary in order to obtain 
outstanding service department records.  Specifically, the 
Veteran's service treatment records show that the Veteran was 
hospitalized at Wilford Hall Medical Center in December 1997; 
however, only a Patient's Rights Statement and a Discharge 
Note are of record.  There are no treatment records, to 
include those documenting the Veteran's admission, contained 
in his service treatment records.  The Board notes that in 
July 2005, the RO requested the Veteran's inpatient records 
from Wilford Medical Center from September 30, 1997, to 
January 7, 1998.  However, there is no response of record.  
As such, a remand is necessary in order to obtain such 
outstanding service department medical treatment records.  

There also seem to be outstanding private and VA treatment 
records.  In this regard, the Board notes that, at the 
Veteran's December 2005 DRO hearing, he testified that he 
received psychiatric treatment from Dr. Figueroa at Central 
Florida Psychiatry in 2003.  Additionally, the Veteran has 
reported continued treatment at the Tampa, Florida, VA 
Medical Center.  The most recent VA treatment records 
contained in the claims file are dated in April 2006.  
Therefore, while on remand, records from Dr. Figueroa/Central 
Florida Psychiatry and the Tampa VA Medical Center should be 
obtained. 

Additionally, there appears to be records from SSA that have 
not been requested or obtained.  Specifically, at the time of 
the Veteran's August 2007 Board hearing, he testified that he 
was in receipt of disability benefits from SSA based on his 
psychiatric disorder and submitted a December 2004 letter 
from SSA confirming the award of disability benefits.  On 
remand, any determination pertinent to the Veteran's claim 
for SSA benefits, as well as any medical records relied upon 
concerning that claim, should be obtained from SSA.  

The Board further finds that the Veteran should be provided 
with a VA examination in order to determine the current 
nature and etiology of his acquired psychiatric disorder.  VA 
examinations dated in May 1998, July 1998, and October 1999 
were inconclusive with regard to whether the Veteran has a 
current diagnosis of an acquired psychiatric disorder.  Since 
such time, treatment records revealing current psychiatric 
diagnoses, to include bipolar disorder, have been received.  
As such, a remand is necessary in order to afford the Veteran 
a VA examination so as to determine the nature and etiology 
of his acquired psychiatric disorder.  This examination must 
be conducted by a board-certified psychiatrist due to the 
need to reconcile the many diagnoses of record, and given the 
lack of clarity concerning why the Veteran was hospitalized 
during service.  

Accordingly, this case is REMANDED for the following actions:

1. The Veteran's inpatient service 
treatment records from Wilford Hall 
Medical Center dated in December 1997 
should be obtained and associated with the 
claims file, as well as any other 
remaining service treatment records, if 
any.  

2.  The Veteran should be requested to 
provide an Authorization and Consent to 
Release Information to VA form (VA Form 
21-4142) for purposes of enabling VA to 
request private treatment records from Dr. 
Figueroa at Central Florida Psychiatry 
concerning all treatment received by the 
Veteran from him.  Additionally, all 
mental health treatment records from the 
Tampa VA Medical Center from April 2006 to 
the present should be obtained.  

3.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be obtained 
from SSA and associated with the claims 
file.  

4.  After completing the above, the 
Veteran should be afforded a VA 
psychiatric examination by a board-
certified psychiatrist in order to 
determine the nature and etiology of his 
current acquired psychiatric disorder, 
including the reconciliation of the 
several diagnoses of record.  The claims 
file must be made available to the 
examiner for review.  Any evaluations, 
studies, and tests deemed necessary by the 
examiner, if any, should be conducted.  

The examiner should identify each 
currently diagnosed acquired psychiatric 
disorder.  Thereafter, the examiner should 
offer an opinion as to whether it is 
likely, unlikely, or at least as likely as 
not that any current acquired psychiatric 
disorder is (1) causally related to an 
event, injury, or disease in service, (2) 
is related to the in-service psychiatric 
hospitalization in December 1997, or (3) 
was manifested within one year from the 
Veteran's date of discharge on January 7, 
1998.  All opinions expressed should be 
accompanied by supporting rationale.  

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's claim 
should be readjudicated.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

A Veteran has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


